Name: Commission Regulation (EC) No 1270/97 of 1 July 1997 establishing the forecast supply balance for the Azores and Madeira for the period 1 July to 31 December 1997 and the Canary Islands for the period 1 July 1997 to 30 June 1998 with regard to sugar, provided by Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  beverages and sugar
 Date Published: nan

 2 . 7 . 97 EN Official Journal of the European Communities No L 174/37 COMMISSION REGULATION (EC) No 1270/97 of 1 July 1997 establishing the forecast supply balance for the Azores and Madeira for the period 1 July to 31 December 1997 and the Canary Islands for the period 1 July 1997 to 30 June 1998 with regard to sugar, provided by Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Regulation (EC) No 2348/96 and in particular Article 3 (4) and the second subparagraph of Article 7 thereof, Whereas pursuant to Article 2 of Regulations (EEC) No 1600/92 and (EEC) No 1601 /92, Commission Regulation (EEC) No 21 77/92 (4), as last amended by Regulation (EC) No 11 59/96 (5), sets the forecast supply balance with regard to sugar for the Azores, Madeira and the Canary Islands for the 1996/97 marketing year; whereas pursuant to the said Article 2 and on the basis of the forecasts, the supply balance for the 1997/98 marketing year under the arrangements should now be set with regard to the Canary Islands; whereas pending a notification from the competent authorities of the current needs and in order not to interrupt the application of the specific supply arrangements, the balance for the Azores and Madeira should be established for the period 1 July to 31 December 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2177/92 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27 . 6 . 1992, p. 1 . (2) OJ No L 320 , 11 . 12 . 1996, p. 1 . (  ') OJ No L 173, 27 . 6. 1992, p. 13 . (4) OJ No L 217, 31 . 7 . 1992, p. 71 . (5) OJ No L 153 , 27. 6 . 1996, p. 31 . No L 174/38 ( en I Official Journal of the European Communities 2. 7 . 97 ANNEX Quantities of sugar expressed in terms of tonnes of white sugar, referred to in Article 1 of Regulation (EEC) No 2177/92 Region Quantity I. Period from 1 July 1997 to 30 June 1998 Canary Islands 60 000 II . Period from 1 July 1997 to 31 December 1997  Azores 2 750  Madeira 5 000